Exhibit 32.1 CERTIFICATION In connection with the Annual Report of MedLink International, Inc. (the “Company”) on Form10-K/A for the period ended December31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Ray Vuono, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. section 1350 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request. The foregoing certification is being furnished solely to accompany the Report pursuant to 18 U.S.C. section 1350 and is not being filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Date: May 12, 2011 By: /s/ Ray Vuono Ray Vuono Chief Executive Officer
